Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Species II in the reply filed on 5/17/2022 is acknowledged. This is not found persuasive and the Examiner has already established burden (as defined in M.P.E.P. 808.02) in the restriction requirement dated 3/21/2022. There is a search and/or examination burden for the patentably distinct species the species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non-patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species. 
Therefore, the requirement is still deemed proper and is therefore made FINAL. Claims 4,6,8-9,11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 1-2,5,7,12 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 2021/0151461 A1 (“Shim”).

Regarding claim 1, Shim shows (Fig. 1-3A) a semiconductor device, comprising: 
a stacked structure (GS, para 28) with insulating layers (120, interlayer insulating, para 28) and conductive layers (130, gate layer with conductive layer portion 135, para 28,34) that are alternately stacked on each other; 
a hard mask pattern (190, insulating layer similar to hard mask made with silicon nitride, para 52) on the stacked structure; 
a channel structure (CH with 140 and 150 para 28) penetrating the hard mask pattern and the stacked structure;
insulating patterns (142, para 29) interposed between the insulating layers and the channel structure, wherein the insulating patterns protrude farther towards the channel structure than a sidewall of the hard mask pattern (Fig 3A); and 
a memory layer (144, charge storage layer, para 29) interposed between the stacked structure and the channel structure, wherein the memory layer fills a space between the insulating patterns.

Regarding claim 2, Shim shows (Fig. 1-3A) wherein the insulating patterns (142, SiON, para 44) and the insulating layers (120, SiO2, para 35) have different properties of matter.

    PNG
    media_image1.png
    642
    880
    media_image1.png
    Greyscale

Regarding claim 5, Shim shows (Fig. 3A) wherein each of the insulating patterns includes a first portion (as shown above), interposed between the conductive layers (130) and a second portion (as shown above), protruding farther than a sidewall of each of the conductive layers.

Regarding claim 7, Shim shows (Fig. 3A) wherein the second portion has substantially a same width (vertical height of second portion) as the first portion (vertical height of second portion).

Regarding claim 12, Shim shows (Fig. 2, 3A) wherein a sidewall of each of the conductive layers (130) is located on an extending line of the sidewall of the hard mask pattern (190).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim as applied to claim 1 above, further in view of US 2018/0374860 A1 (“Goda”).

Regarding claim 3, Shim shows wherein each of the insulating patterns includes a first surface (inner vertical surface of 142) that faces each of the insulating layers and a second surface (142 towards channel) that faces the channel structure, and the second surface includes a curved surface.
Shim does not show each of the insulating patterns includes a first surface that has a curved surface.
Goda shows (Fig. 1) each of the insulating patterns (42, para 22) includes a first surface (42 inner towards 28) that has a curved surface.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Goda, with curved second surface of the insulating patterns, to the invention of Shim.
The motivation to do so is that the selection of an art recognized shape of insulating patterns is suitable for the intended use of Shim (MPEP §2144.07).  


Allowable Subject Matter
Claims 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the memory layer includes protrusions that protrude between the insulating patterns”.
Regarding claim 13, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein an interface between each of the insulating layers and each of the insulating patterns is located to be spaced apart farther from a sidewall of the channel structure than the sidewall of the hard mask pattern”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819